708 N.W.2d 95 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Timothy Bruce HUFFMAN, Defendant-Appellant.
Docket No. 129042, COA No. 252315.
Supreme Court of Michigan.
January 12, 2006.
On order of the Court, the motions to admit James N. Horwood, Peter J. Hopkins, Tillman L. Lay and Eugene Volokh pro hac vice are GRANTED. The motion for leave to file a brief amicus curiae is GRANTED. The application for leave to appeal the May 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal.